Exhibit 10.5


[Form for Employees]


TRONC, INC.
2014 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made by and between
tronc, Inc., a Delaware corporation (the “Company”), and the employee whose name
is set forth below (the “Participant”), and is dated as of [DATE] (the “Date of
Grant”). Pursuant to this Agreement, the Company hereby grants to the
Participant the number of Restricted Stock Units set forth below (“RSUs”), each
of which represents an unfunded and unsecured promise of the Company to deliver
(or cause to be delivered) to the Participant upon settlement one share of
Common Stock (“Common Stock”) of the Company (or cash equal to the Fair Market
Value thereof) as set forth herein. The RSUs are subject to all of the terms and
conditions set forth in this Agreement as well as all of the terms and
conditions of the tronc, Inc. 2014 Omnibus Incentive Plan (as amended from time
to time in accordance with the terms thereof, the “Plan”). Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.
Participant:
[NAME]
Number of RSUs:
[●]
 
 

1.Vesting Schedule; Restricted Period. The Restricted Period of an RSU shall
begin on the Date of Grant and end on its applicable Vesting Date. Provided that
the Participant has not undergone a termination of employment with the Company
and its Affiliates prior to the applicable Vesting Date, the RSUs shall vest and
become Released Units as follows:
Vesting Date
Released Units
 
 



2.    Settlement.
(a)    Delivery of Shares or Cash. Except as otherwise expressly provided below,
as soon as practicable following the applicable Vesting Date (but in no event
later than the next regular payroll date of the Company following such Vesting
Date), the Company shall issue or transfer to the Participant, or cause to be
issued or transferred to the Participant, one share of Common Stock in respect
of each RSU that became a Released Unit as of such Vesting Date; provided,
however, that in accordance with Section 11(c)(ii) of the Plan, the Committee
may, in its sole discretion, elect to pay cash or part cash and part Common
Stock in lieu of delivering only shares of Common Stock in respect of Released
Units. If a cash payment is made in respect of any RSUs in lieu of delivering
shares of Common Stock, the amount of such payment shall be equal to the Fair
Market Value of the Common





--------------------------------------------------------------------------------





Stock as of the applicable Vesting Date, less an amount equal to all federal,
state, local, and non–U.S. income and employment taxes required to be withheld
in respect of such RSUs.
(b)    Tax Withholding. In connection with any settlement of RSUs, the
Participant will be required to satisfy applicable withholding tax obligations
as provided in Section 17(c) of the Plan. For the avoidance of doubt, the
Participant must receive prior written approval of the Committee to use any
method for the payment of tax withholding other than in immediately available
funds in U.S. dollars.
(c)    Compliance with Laws. The granting and settlement of the RSUs, and any
other obligations of the Company under this Agreement shall be subject to all
Applicable Laws and to such approvals by any regulatory or governmental agency
as may be required. The Committee, in its sole discretion, may postpone the
issuance or delivery of Common Stock hereunder as the Committee may consider
appropriate and may require the Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Common Stock hereunder in compliance with Applicable
Law.
3.    Termination of Employment.
(a)    Death or Disability. Upon termination of employment of the Participant by
reason of death or Disability, the unvested portion of the RSUs shall become
fully vested and nonforfeitable.
(b)    For Cause. If the Participant’s employment is terminated for Cause, all
RSUs (whether or not then vested) shall automatically be forfeited and terminate
immediately for no consideration.
(c)    Any Other Reason. Upon termination of employment of the Participant for
any other reason (i.e., other than by reason of death, Disability or for Cause),
the unvested portion of the RSUs shall terminate and be forfeited for no
consideration.
4.    Change in Control. Unless the Committee shall determine that the
Participant will receive an Alternative Award satisfying the conditions set
forth in the Plan, in the event of a Change in Control occurring prior to the
applicable Vesting Date, the unvested portion of the RSUs shall vest and the
Restricted Period on all such RSUs shall lapse, except to the extent that the
Committee reasonably determines in good faith, prior to the occurrence of the
Change in Control, that Alternative Awards shall be granted in respect of all or
any portion of such RSUs.
5.    General.
(a)    No Rights as Stockholder; Dividend Equivalents. The Participant shall not
be deemed for any purpose to be the owner of any shares of Common Stock subject
to the RSUs unless and until such shares shall have been issued and delivered to
the Participant. In the event that the Company pays any ordinary dividends in
cash on the Common Stock


2

--------------------------------------------------------------------------------





during the period (and to the extent) the RSUs remain outstanding, the Company
shall credit dividend equivalents to an account for the Participant on the terms
and conditions specified below. The dividend equivalents shall equal the
dividends that would have been paid with respect to the shares of Common Stock
underlying the RSU had such shares been outstanding at the record date for any
such dividends. The dividend equivalents credited hereunder shall accumulate,
without interest, and be paid in cash at the time any applicable Released Units
are settled, or shall be forfeited at the time the corresponding RSUs are
forfeited.
(b)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the RSUs, the
Participant acknowledges: (i) that the Plan is discretionary in nature and may
be suspended or terminated by the Company at any time; (ii) that this Agreement
does not create any contractual or other right to receive future grants of RSUs
or any other Award; (iii) that participation in the Plan is voluntary; (iv) that
the value of the RSUs is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; and (v) that the future value of the Common Stock is unknown
and cannot be predicted with certainty.
(c)    No Rights to Continued Employment. Neither this Agreement nor any action
taken hereunder shall be construed as giving the Participant any right to be
retained in the employ of the Company or any of its Affiliates.
(d)    Delivery of Documents. The Participant agrees that the Company may
deliver by email all notices and documents relating to the Plan or the RSUs
(including, without limitation, a copy of the Plan) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission). The Participant also agrees that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it shall notify the Participant by email or such other reasonable
manner as then determined by the Company.
(e)    Confidentiality. The Participant acknowledges having read and understood
the Company’s policies on confidentiality as set forth in the Company’s Code of
Ethics and Business Conduct, the Employee Handbook, and the Policy on Trading in
Securities (collectively, the “Confidentiality Policies”) and hereby agrees that
during the Participant’s employment with the Company and its Affiliates and any
time thereafter, the Participant will continue to abide by the terms of the
Confidentiality Policies, including with respect to any materials or information
received in connection with the RSUs.
(f)    Data Privacy Consent. As a condition of the grant of the RSUs, the
Participant consents to the collection, use and transfer of personal data as
described in this paragraph. The Participant understands that the Company and
its Affiliates hold certain personal information about the Participant,
including his or her name, home address and


3

--------------------------------------------------------------------------------





telephone number, date of birth, social security number, salary, nationality,
job title, ownership interests or directorships held in the Company or its
Affiliates, and details of all Awards awarded, cancelled, exercised, vested or
unvested (“Data”). The Participant further understands that the Company and its
Affiliates will transfer Data amongst themselves as necessary for the purposes
of implementation, administration and management of the Participant’s
participation in the Plan, and that the Company and any of its Affiliates may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.
(g)    Entire Agreement, etc. Except as otherwise provided by an applicable
employment agreement between the Participant and the Company or an Affiliate,
this Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations, and negotiations in respect
thereto. No change, modification, or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the Company. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Committee. A
waiver on one occasion shall not be deemed to be a waiver of the same or any
other breach on a future occasion.
(h)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
(i)    Acceptance of Agreement. The Participant has indicated his or her consent
and acknowledgment of the terms of this Agreement and the Plan by executing this
Agreement pursuant to the instructions provided to the Participant by or on
behalf of the Company. The Participant acknowledges receipt of the Plan, and as
an express condition to the grant of the RSUs under the Agreement, agrees to be
bound by the terms of both this Agreement and the Plan. The Participant and the
Company hereby expressly agree that the use of electronic media to indicate
confirmation, consent, signature, acceptance, agreement and delivery shall be
legally valid and have the same legal force and effect as if the Participant and
the Company executed this Agreement in paper form.


4